J-S74011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    AARON EVANS                                :
                                               :
                         Appellant             :   No. 1228 EDA 2018

                   Appeal from the PCRA Order April 17, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002396-2010


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 17, 2018

       Aaron Evans appeals from the trial court’s order dismissing his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §9541-

9546. After careful review, we affirm.

       In 2002 and 2009,1 Evans committed sexual offenses against the minor

victim, the granddaughter of Evans’ then-girlfriend. The victim was nine years

old in 2002, when Evans forcibly raped her at knifepoint, threatening that he

would kill the victim, her sister, mother, and cousins if she told anyone about

the incident.2        Seven years later, in 2009, Evans cornered the victim in a


____________________________________________


1  During the 2009 incident, the victim fought back from her attacker,
fracturing her wrist in the struggle.

2 After raping the victim by penetrating her vagina, anus and mouth, Evans
urinated on the victim.
J-S74011-18


bathroom, with his penis exposed, and attempted to rape her at knife point.

When the victim refused, Evans threatened to rape the victim’s one-year-old

cousin.

        On March 28, 2011, a jury convicted Evans of one count each of rape of

a child under thirteen,3 involuntary deviate sexual intercourse with a child

under thirteen (IDSI/<13),4 attempted rape, aggravated assault, and two

counts each of endangering the welfare of a child, corrupting the morals of a

minor, possessing an instrument of crime (PIC), and terroristic threats. At

sentencing, the Commonwealth noted that a mandatory minimum sentence

of 5-10 years of imprisonment applied to the rape of a child and IDSI/<13

convictions.5 However, in its discretion, the court chose to sentence Evans

above the mandatory minimum to two concurrent terms of 8½ to 17 years’

imprisonment for the rape and IDSI/<13 convictions; the court imposed an

aggregate term of 12½ to 25 years’ incarceration.6 Evans filed a timely direct

____________________________________________


3   18 Pa.C.S. § 3121(a)(6).

4   18 Pa.C.S. § 3123(a)(6).

5 Evans was not deemed to be a sexually violent predator; however, he is
required to register for the remainder of his lifetime under the Sex Offender
Registration and Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41.

6 No further penalty was imposed on Evans’ endangering the welfare of a child
convictions. Moreover, Evans’ terroristic threats convictions merged with his
rape conviction for sentencing purposes. Finally, Evans’ PIC sentence (2½ to
5 years’ imprisonment) was ordered to run concurrent to his corruption
conviction (2½ to 5 years’ imprisonment) and other PIC conviction (2½ to 5



                                           -2-
J-S74011-18


appeal asserting that the trial court improperly admitted “other acts” 7

evidence that was prohibited under Pa.R.E. 404; this Court affirmed his

judgment of sentence. Commonwealth v. Evans, No. 2497 EDA 2012 (Pa.

Super. filed Feb. 29, 2016) (unpublished memorandum decision). On July 19,

2016, the Pennsylvania Supreme Court denied Evans’ petition for allowance

of appeal. On May 27, 2016, Evans filed the instant PCRA petition pro se.

Counsel was appointed and filed an amended petition on his behalf.           On

February 28, 2018, the trial court gave Evans Pa.R.Crim.P. 907 notice of its

intent to dismiss his petition without a hearing. Evans did not file a response.

On April 17, 2018, the court dismissed the petition. Evans filed a timely notice

of appeal and court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.




____________________________________________


years); his corruption convictions were ordered to run concurrently to each
other; his attempted rape sentence (1½ to 3 years’ incarceration) was ordered
to run concurrent to his aggravated assault conviction (1½ to 3 years’
imprisonment); one of his corruption convictions was ordered to run
consecutive to his aggravated assault conviction; and his aggravated assault
conviction was ordered to run consecutive to his rape conviction.

7 Specifically, the Commonwealth introduced notice, two months prior to trial,
that that the victim’s minor sister, K.B., would testify about Evans’
inappropriate sexual contact with her in her grandmother’s home when she,
herself, was twelve years of age. The Court found that the “similarities
between [Evans’] actions against the victim in this case, and his alleged
behavior with the victim’s sister, rendered the sister’s proposed testimony not
only relevant, but necessary to enable the Commonwealth to establish
[Evans’] common plan, scheme, or design, and his modus operandi.”
Commonwealth v. Evans, No. 2497 EDA 2012, at 10.

                                           -3-
J-S74011-18


         On appeal, Evans presents one issue for our consideration:          “Was

counsel ineffective for failing to raise the issue of [Evans’] being subject to an

illegal mandatory minimum sentence?” Appellant’s Brief, at 9.

         The standard of review of an order denying a PCRA petition is whether

that determination is supported by the evidence of record and is free of legal

error.    The PCRA court’s findings will not be disturbed unless there is no

support for the findings in the certified record.            Commonwealth v.

Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012).

         With respect to claims of ineffective assistance of counsel, we begin with

the presumption that counsel is effective. Commonwealth v. Spotz, 47 A.3d

63, 76 (Pa. 2012). To prevail on an ineffectiveness claim, a petitioner must

plead and prove, by a preponderance of the evidence, three elements: (1)

the underlying legal claim has arguable merit; (2) counsel had no reasonable

basis for his or her action or inaction; and (3) the petitioner suffered prejudice

because of counsel’s action or inaction. Id. (citation omitted).

         Evans claims that trial and appellate counsel were ineffective for failing

to challenge his illegal mandatory minimum sentence under Alleyne.8 Evans’

claim is meritless; the trial court did not impose a mandatory minimum


____________________________________________


8 Alleyne v. United States, 570 U.S. 99 (2013) (holding facts that increase
mandatory minimum sentence are elements of crime and are required to be
found beyond reasonable doubt by fact finder).




                                           -4-
J-S74011-18


sentence.       See N.T. Sentencing,           7/27/12, at 32   (District Attorney

acknowledges mandatory minimum for rape of child and IDSI/<13 is five to

ten years’ imprisonment)9 but see id. at 49 (court stating that on rape of

child and IDSI/<13, Evans sentenced “on each bill to eight and a half to

seventeen years to run concurrent with each other.”). Rather, at sentencing,

the court imposed a higher sentence of 8½ to 17 years’ imprisonment on each

offense, acknowledging that Evans demonstrated “very predatory type

behavior.” Id. at 51.         Thus, counsel cannot be deemed ineffective. See

Commonwealth v. Spotz, 896 A.2d 1191 (Pa. 2006) (counsel not ineffective

for failing to raise meritless objection).10

       Order affirmed.




____________________________________________


9 The Commonwealth correctly noted that this was the mandatory minimum
in effect at the time of the commission of the rape and IDSI/<13 in 2002.
See 42 Pa.C.S. § 9718 (Amendment Notes) (noting 2006 amendment
substituted minimum of “ten years” for “five years” in subsections (a)(1) and
(a)(3)).

10 We note that even if the trial court had sentenced Evans to the mandatory
minimum sentence for rape of a child under section 9718(a)(3), it would not
be deemed an illegal sentence under Alleyne. See Commonwealth v.
Resto, 179 A.3d 18 (Pa. 2018) (plurality opinion) (conviction under section
9718(a)(3) returned by jury, to which mandatory minimum sentence directly
attached, not same as aggravating fact that increased mandatory minimum
sentence and violates Sixth Amendment rights under Alleyne). Moreover,
because Evans was sentenced in 2012, counsel cannot be deemed ineffective
for not objecting to a mandatory minimum sentence, as the Alleyne was not
decided until one year later.

                                           -5-
J-S74011-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/18




                          -6-